DETAILED ACTION
	Claims 1-3, 5, 9-13 and 17-18 are present; claim 18 remains withdrawn.
	All objections and rejections stated in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/128731 A1) further in view of Pomerantz et al. (U.S. 2018/0312820 A1, filed 10/28/2016) (previously cited) as evidenced by Quignard et al. (Consequences of methylation on the amino group of adenine, Eur. J. Biochem. 152 (1985): 99-105) and Li et al. (Exocyclic Carbons Adjacent to the N6 of Adenine are Targets for Oxidation by the Escherichia coli Adaptive Response Protein AlkB, J. Am. Chem. Soc. 134 (2012): 8896-8901).
Chen et al., abstract, teach, methods for the “use of specific terminal deoxynucleotidyl transferase (TdT) enzymes in a method of nucleic acid synthesis.”
	Chen et al., in the claims teach the following:

4. A method of nucleic acid synthesis, which comprises the steps of:
(a) providing an initiator sequence;
(b) adding a 3'-blocked nucleotide triphosphate to said initiator sequence in the presence of a terminal deoxynucleotidyl transferase (TdT) as defined in any one of claims 1 to 3;
(c) removal of all reagents from the initiator sequence;
(d) cleaving the blocking group from the 3'-blocked nucleotide triphosphate in the presence of a cleaving agent;
(e) removal of the cleaving agent.
5. The method as defined in claim 4, wherein greater than 1 nucleotide is added by repeating steps (b) to (e).
6. The method as defined in claim 4 or claim 5, wherein the 3'-blocked nucleotide triphosphate is blocked by either a 3'-O-azidomethyl, 3'-aminoxy or 3'-O-allyl group.
11. The method as defined in any one of claims 4 to 10, wherein the cleaving agent is selected from: tris(2-carboxyethyl)phosphine (TCEP), a palladium complex or sodium nitrite.
19. The method as defined in any one of claims 4 to 18, wherein the initiator sequence is immobilised on a solid support.
Claim 4 of Chen et al. is interpreted as teaching a method of oligonucleotide synthesis by exposing a nucleic acid initiator sequence attached/immobilized to a solid support to a 3’-O-azidomethyl or 3'-aminoxy 3’-blocked nucleotide analog (i.e. having a removable moiety at its 3’-O) and a DNA polymerase being TdT wherein the DNA polymerase catalyzes addition of the nucleotide analog to said nucleic acid initiator sequence.  Further, upon removal/cleavage of the 3’-O blocking moiety/group, an additional 3’-blocked nucleotide analog (i.e. having a removable moiety at its 3’-O) is added by action of the DNA polymerase as taught in claim 5 of Chen et al.
et al. explain that “the terminal deoxynucleotidyl transferase (TdT) of the invention is added in the presence of an extension solution comprising one or more buffers (e.g., Tris or cacodylate) [i.e. exposing step is conducted in an aqueous medium], one or more salts (e.g., Na+, K+, Mg2+, Mn2+, Cu2+, Zn2+, Co2+, etc., all with appropriate counterions”).  Chen et al., page 17, lines 13-15.  
Pages 22-24 of Chen et al. provide describe several nucleotide analogs that can serve as the “3’-blocked nucleotide triphosphate” within embodiments of Chen et al. including the following:

    PNG
    media_image1.png
    246
    993
    media_image1.png
    Greyscale

The described N6-methyladenosine has a methyl group as an exocyclic amine modification linked to the nucleotide analog via N6 of adenine.  The structure provided for N6-methyladenosine is for a 2-deoxyribonucleotide analog. Quignard et al. evidence “the intrinsic properties of the m6A-T base pair. . . carried out . . on an octanucleotide d(GGm6ATATCC) . . . compared . . . with the unmethylated oligonucotide.”  Quignard et al., page 99, left column.  “It has been reported that the methyl group in N6-methyl adenine has a preferred conformation cis to N1 which would inhibit Watson-Crick base pairing [5, 6] and could possibly promote Hoogsteen pairing. N-Methylation has a destabilizing effect upon polydeoxynucleotide duplexes.”  Quignard et al, page 99, left column.  Quignard et al., page 105, left column, based upon studies on the octanucleotides states that “In solution at low temperature the ratio cis/trans was found to be 20 :1. This cis form could not form a Watson-Crick but only a Hoogsteen base pair.”  “The observed slow exchange could thus be explained by the infrequency of two oligonucleotide strands meeting in which both strands have the correct methyl-amino conformation for the formation of a Watson-Crick base-paired helix.”  
That is, Quignard et al. describe that N6-methyladenosine in DNA places the adenosine base mostly in a conformation that does “not form a Watson-Crick” base pairing.  Although base pairing in the form of a B duplex with m6A-T is not completely precluded, Quignard et al. describe that methylation at N6 inhibits the ability of the modified base to form Watson-Crick base pairing with thymine.  The  may be any removable substituent that obviates base-pairing and hairpin formation”; however, the specification does not state that the base-pair-inhibition moiety is limited only to those moieties that completely preclude all base-pairing.  Based upon the evidence of Quignard et al., a methyl moiety attached to N6 of adenosine is within the broadest reasonable interpretation of a “base-pair-inhibiting exocyclic amine modification.”  That is, a methyl moiety linked to the N6 of adenosine that significantly reduces/inhibits the normal Watson-Crick base pairing of adenosine is within the broadest reasonable interpretation of a “base-pair-inhibiting exocyclic amine modification” since such a modified nucleotide analog has inhibited ability to base pair.
Chen et al. explain that “tris(2-carboxyethyl)phosphine (TCEP) can be used to cleave a 3'-O-azidomethyl group” when the 3'-blocked nucleotide triphosphate is blocked by 3'-O-azidomethyl.  Chen et al., page 15, lines 8-9.  It is known in the art that the N6-methyl group of N6-methyladenosine is removable.  For example, Li et al., abstract, evidence that “m6A is indeed a substrate for AlkB and that it is converted to adenine via its 6-hydroxymethyl derivative. The observation that AlkB can demethylate m6A in vitro suggests a role for AlkB in regulation of important cellular functions in vivo.”  That is, Li et al. evidence that the N6-methyl group of N6-methyladenosine (m6A) as found within DNA polynucletoides is removable by action of the AlkB protein from E. coli through the mechanism shown in Fig. 1(b) of Li et al.  As such, it is apparent that the base-pair-inhibition exocylic amine modification being the N6-methyl group of N6-methyladenosine is removable under different conditions than the removal of the blocking moiety, which is exposure to TECP for the removal of a 3'-O-azidomethyl group as the blocking group.  Since the N6-methyl group of N6-methyladenosine is removable enzymatically and the 3'-O-azidomethyl group is removable by cleavage with TCEP, the base-pair-inhibiting exocyclic amine modification (i.e. N6-methyl group of N6-methyladenosine) remains attached to the nucleotide under conditions that result in removal of the removable blocking moiety (i.e. 3'-O-azidomethyl group).  It is noted that claims 11 and 12 do not recite an active step of actually removing the base-pair-inhibiting exocyclic amine modification.
However, Chen et al. do not teach a DNA polymerase that is identical to recited SEQ ID NO: 4 (i.e. DNA polymerase theta).
Pomerantz et al., Abstract, disclose the following:

Pomerantz et al., para. [0005], teach:
Considering that template-independent transfer of canonical and modified deoxyribonucleotides and ribonucleotides to DNA and RNA is important for many applications in biotechnology and biomedical research, investigating the ability of Polθ to extend DNA and RNA substrates is potentially critical for identifying a new mechanism of template-independent terminal transferase activity. Currently, the only marketed enzyme for modifying the 3′ terminal ends of DNA is terminal deoxynucleotidyl transferase (TdT). However, TdT is limited in this activity in many ways.
Pomerantz et al., para. [0017], teach:
The present invention also provides a method de novo synthesis of nucleic acids. In one embodiment, the method comprises forming a mixture comprising an A family polymerase [the described Polθ is an A family polymerase], at least one nucleobase, and a reaction solution, wherein the reaction solution comprises at least one divalent metal; incubating the mixture; and isolating a nucleic acid.
Pomerantz et al., para. [0054], teach:
The present invention is based on the discovery that Polθ possesses robust template-independent terminal transferase activity on DNA and RNA. In some instances, Polθ possesses robust template-independent terminal transferase activity exclusively in the presence of manganese. In other instances, Polθ possesses robust template-independent terminal transferase activity exclusively in the presence of cobalt. Under these conditions, Polθ efficiently transfers deoxyribonucleotides to the 3′ terminal end of single-strand DNA (ssDNA), partial ssDNA (pssDNA), double-strand DNA (dsDNA), and single-strand RNA (RNA). Polθ also efficiently transfers ribonucleotides and modified nucleotide analogs containing various large functional groups, such as fluorophores, biotin, and digoxigenin, to DNA and RNA. Unexpectedly, Polθ is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).
The Polθ DNA polymerase described by Pomerantz et al. is SEQ ID NO: 1 of Pomerantz et al. which is identical to recited SEQ ID NO: 4.  Pomerantz et al. demonstrate that the activity normally  presence of Mn2+ in an aqueous medium.  See Pomerantz et al., paras. [0011], [0016] and [0205].
Chen et al. do not teach a DNA polymerase that is identical to recited SEQ ID NO: 4 (i.e. DNA polymerase theta).  However, Pomerantz et al. directly teach that the described Polθ DNA polymerase has the same activity as “commercially available terminal deoxynucleotidyl transferase (TdT)” (which appears to be the same terminal transferase referenced in Chen et al.) and more so “Polθ is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).”
In view of the above, at the time of filing, the ordinarily skilled artisan would have been motivated to modify any of the embodiments of the methods of Chen et al. employing a terminal transferase (TdT) to instead use the Polθ comprising recited SEQ ID NO: 4 taught by Pomerantz et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Pomerantz et al. teach that “Polθ [having recited SEQ ID NO: 4] is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT).”  Stated in other words, Pomerantz et al. directly state and teach the use of the taught polymerase theta having recited SEQ ID NO: 4 as a replacement for the use of terminal deoxynucleotidyl transferase (TdT) as taught in Chen et al.  
It is noted that Pomerantz et al. is silent regarding the ability of Polθ to utilize a nucleotide analog having a removable blocking moiety at its 3’-O.  Fig. 3 of Chen et al. describes that TdT orthologs from various sources have activity to utilize a nucleotide analog being dTTP-3’-azidomethyl or dCTP-3’-azidomethyl, although at less than stoichiometric turnover.  See Chen et al., page 3, lines 1-5.  Specifically, Chen et al. is directed towards the identification of TdT polymerase orthologs that perform better than Bos taurus (calf thymus) TdT; for example, “Bos taurus TdT only efficiently adds irreversibly blocked nucleotides, which is not useful for controlled, enzymatic single-stranded DNA synthesis. This example demonstrates that naturally occurring TdT orthologs other than Bos taurus TdT perform significantly better at adding 3'-reversibly blocked nucleotide triphosphates.  Better performance, which is judged by the N+1 addition rate (Figure 3), results in longer achievable lengths and greater control of nucleic acid sequence specificity.”  Chen et al., page 25, line 32 through page 26, line 2.  As et al. that “Polθ [having recited SEQ ID NO: 4] is more effective in transferring ribonucleotides and modified nucleotides to ssDNA compared to commercially available terminal deoxynucleotidyl transferase (TdT),” the ordinarily skilled artisan at the time of filing would have been particularly motivated to employing Polθ as taught by Pomerantz et al. within embodiments of Chen et al. to evaluate the performance of Polθ in adding 3’-reversibly blocked nucleotide triphosphates.  
Regarding claim 10, Chen et al. claim 19, directly teach that the initiator sequence or initial nucleic acid sequence should be attached to a solid support; however, Chen et al. do not directly state that such a support is a bead or a well. Pomerantz et al., para. [0180], teach that enzymatic synthesis of polynucleotides can be done with “many technology platforms, including but not limited to microarray, bead, and flow cytometry.”  In view of this teaching of Pomerantz et al., the ordinarily skilled artisan would have been motivated to utilize a bead as a solid support as recited in claim 19 of Chen et al., since Pomerantz et al. teach that beads are appropriate for use with methods of enzymatic polynucleotide synthesis.
The claims are obvious for the reasons stated.

Claims 1-3, 5, 9-13 and 17 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. and Pomerantz et al. as applied to claims 1-3, 5, 9-12 and 17 above, and further in view of Li et al. (Exocyclic Carbons Adjacent to the N6 of Adenine are Targets for Oxidation by the Escherichia coli Adaptive Response Protein AlkB, J. Am. Chem. Soc. 134 (2012): 8896-8901) as evidenced by Quignard et al. (Consequences of methylation on the amino group of adenine, Eur. J. Biochem. 152 (1985): 99-105).
The features of claims 1-3, 5, 9-12 and 17 taught by Chen et al. and Pomerantz et al. are discussed above.  However, Chen et al. and Pomerantz et al. do not expressly describe removing a base-pair-inhibiting exocylic amine modification being the N6-methyl group of N6-methyladenosine.  
Chen et al. and Pomerantz et al. teach methods for the enzymatically synthesizing nucleic acids.  For example, Pomerantz et al., para. [0180], teach that enzymatically synthesized polynucleotides can be used in “numerous applications, such as genomic research, drug target validation, drug discovery, et al., bridging pages 1-2, explains that the “reason DNA cannot be synthesized beyond 120-200 nucleotides at a time is due to the current methodology for generating DNA, which uses synthetic chemistry (i.e., phosphoramidite technology) to couple a nucleotide one at a time to make DNA. As the efficiency of each nucleotide-coupling step is 95.0 - 99.5% efficient, it is mathematically impossible to synthesize DNA longer than 200 nucleotides in acceptable yields.”  The enzymatic DNA synthesis techniques taught by Pomerantz et al. are described as an alternative to “synthetic chemistry.”  See Chen et al., Fig. 1 and claims.
	Li et al., as discussed above, teach studies characterizing the activity of AlkB protein from E. coli.  In pursuit of the same, Li et al. teach that “Oligonucleotides containing the adducts in Figure 1 were prepared using the solid-phase phosphoramidite method, and were deprotected, purified, and identified as described previously.  For all four adducts, the oligonucleotide sequence of the 16mers was 5′-GAAGACCTXGGCGTCC-3′, (X =adduct).” Li et al., page 8900, left column.  The adducts in Fig. 1 of Li et al. include N6-methyladenine (m6A).  
	Chen et al. and Pomerantz et al. do not expressly describe removing a base-pair-inhibiting exocylic amine modification being the N6-methyl group of N6-methyladenosine.  However, since Chen et al. and Pomerantz et al. teach that enzymatic synthesis of polynucleotides as taught therein is a preferred alternative to chemical synthesis, at the time of filing the ordinarily skilled artisan would have been motivated to produce the adducted 16mer polynucleotide 5′-GAAGACCTXGGCGTCC-3′ taught by Li et al. by enzymatic methods suggested by the teachings of Chen et al. and Pomerantz et al. as discussed above, since Chen et al. and Pomerantz et al. teach that it is beneficial to synthesize polynucleotides by enzymatic means rather than chemical synthetic means as taught by Li et al.  Upon production of the 16mer polynucleotide 5′-GAAGACCTXGGCGTCC-3′ with N6-methyladenosine (m6A) as X, Li et al. directly teach the conversion of m6A to non-modified adenosine (i.e. removing the base-pair inhibiting amine modification being the N6-methyl group of N6-methyladenosine) using AlkB.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to enzymatically synthesize the 16mer polynucleotide 5′-GAAGACCTXGGCGTCC-3′, with N6-methyladenosine (m6A) as X, using the techniques suggested by the teachings of Chen et al. and Pomerantz et al. and employ the same within the studies of Li et al. to convert m6A to unmodified adenosine (i.e. removing a base-pair-inhibiting et al. directly demonstrate the conversion of X (with N6-methyladenosine (m6A) as X) to A in the 16mer polynucleotide 5′-GAAGACCTXGGCGTCC-3′. 


Response to arguments
	Applicant argues:

    PNG
    media_image2.png
    234
    760
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    141
    761
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    302
    792
    media_image4.png
    Greyscale

MPEP 2111.01(I) provides the following guidance:
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means 
MPEP 2111.01(III) provides:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover ,when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation.”

The specification has been examined; however, no explicit definition of “prevents” is provided in the specification such that it is appropriate to turn to extrinsic evidence for claim interpretation.  It is noted that “to prevent” is a verb in common usage in the English language and is not a term associated with any particular field of technology.  As such, within the context of the claims the broadest reasonable interpretation of the verb “to prevent” and conjugated forms thereof is deemed to include the meaning and usage of the verb “to prevent” in the English language generally.  The on-line Merriam-Wester dictionary provides for following definition of “prevent”:
Definition of prevent
transitive verb
1 : to keep from happening or existing 
     // steps to prevent war
2 : to hold or keep back : hinder, stop —often used with from
3 : to deprive of power or hope of acting or succeeding
4 archaic
a : to be in readiness for (something, such as an occasion)
b : to meet or satisfy in advance
c : to act ahead of
d : to go or arrive before
intransitive verb
: to interpose an obstacle

“Seatbelts in cars often prevent serious injuries. Can exercise and a healthy diet prevent heart disease?”
The scope of the verb “prevents” includes a concept of to “hinder” in addition to complete stoppage.  This scope is evidenced by the exemplary sentence “Can exercise and a healthy diet prevent heart disease?” wherein no reasonable interpretation of the cited sentence is that exercise and healthy diet averts the occurrence of all heat disease all the time.  Rather, the only reasonable interpretation of the cited sentence is that “prevent heart disease” is a significant reduction in the likelihood of occurrence due to an action taken.  
	This understanding of the scope of “prevent” is not limited to only colloquial use of the verb “prevent” but is also employed in academic or scientific and technical communications.  An article in the New England Journal of Medicine (Vance, N. Engl. J. Med. 349 (2003): 779-80) titled “Can Growth Hormone Prevent Aging?” begins with the following paragraph:
Does growth hormone prevent aging? An article by Rudman et al. that appeared in the Journal in 19901 reported the effect on body composition of administering human growth hormone for six months to 12 older men. This article incited a proliferation of “antiaging” clinics and lay publications, such as “Grow Young with HGH,” extolling the benefits of growth hormone in reversing or preventing aging. There are several Web sites that attempt to sell various oral and inhaled formulations of growth hormone; none of these formulations have been shown to be efficacious. In fact, since growth hormone is a peptide subject to degradation by gastric acid, oral preparations would not be expected to be effective. Other Web sites are selling oral formulations (branched-chain amino acids) that are claimed to release growth hormone. These oral formulations are based on studies of intravenous arginine. Intravenous arginine increases serum concentrations of growth hormone transiently (for less than one hour). The effect of oral branched-chain amino acids is akin to that of eating a steak. Clinical medicine is practiced on the basis of established evidence regarding outcomes. What is the evidence supporting the use of growth hormone to prevent aging?

It would be an unreasonable interpretation to consider the statements above regarding “use of growth hormone to prevent aging” as a statement of the arrest of 100% all aging as to imply immortality.  Rather, the phrase “use of growth hormone to prevent aging” is reasonably understood as embracing the “hinder” scope of the verb to prevent as set forth in the Merriam-Webster dictionary.  
The usage of “prevent” to include “hinder” is consistent with use in the specification.  The specification on page 17 states “Preferably, the base- pair-inhibiting moiety remains on the nascent oligonucleotide chain during repetitive cycles of reversible terminator addition, thus preventing hairpin formation [i..e. hairpins formed by base pairing] and insuring high yield enzymatic synthesis of long oligonucleotide.”  The specification on page 2 states “Elevated temperatures prevent internal base-pairing 
The use of “preventing” on page 17 conflates the function of a “base-pair-inhibiting moiety” with achieving “preventing hairpin formation” which is understood to result from base pairing.  As such, by stating that a moiety that inhibits but does not 100% block base paring brings about “preventing” hairpin formation is consistent with the usage of “preventing” to include hindering as set forth in the Merriam-Webster dictionary. 
Similarly on page 2, the ordinarily skilled artisan would understand that an “elevated temperature” may shift a thermodynamic equilibrium away from base pairing and make any base pairing formed transient; however, the ordinarily skilled artisan would understand that an elevated temperature will not 100% block all base pairs from forming such that the use of “prevent” in the specification is consistent with the usage of “prevent” to include hindering as set forth in the Merriam-Webster dictionary. 

As such, “prevents the nucleotide analog from forming a base pair” is given a broadest reasonable interpretation consistent with above of hindering base pairing and is not interpreted as requiring 100% blockage of forming any base pair with any other nucleotide or analog under any and all conditions.  It is noted that if “prevent” were given the scope argued by the applicant, that there is no specific written description provided in the specification that would allow for the ordinarily skilled artisan at the time of filing to recognizes members of a genus of nucleotide analogs having a base-pair-inhibiting exocyclic amine modification that forms no possible base pairing with any other possible generic nucleotide analog under all conditions since the genus of possible generic nucleotide analogs is very structurally diverse.  
It is also noted that base pairing of nucleotides occurs within or between strands of nucleic acids and base pairing is not generally understood to occur between individual, non-polymerized nucleotides.  For example, the online Merriam-Webster dictionary defines “base pair” as a noun as: “one of the pairs of nucleotide bases on complementary strands of nucleic acid that consist of a purine on one strand joined to a pyrimidine on the other strand by hydrogen bonds holding together the two strands much like the rungs of a ladder and that include adenine linked to thymine in DNA or to uracil in RNA and guanine strands of nucleic acids.  Doktyez et al. (Optical melting of 128 octamer duplexes, J. Biol. Chem. 270 (1995): 8439-45) discuss the sequence-dependent stability of short DNA duplexes wherein formation of a duplex is a prerequisite for any two nucleotides to be considered to be base paired.  As such, whether any specific nucleotide analog having a base-pair-inhibiting exocyclic amine modification base pairs with another nucleotide analog also depends upon the surrounding nucleic acid sequence, wherein a duplex between two strands is a prerequisite for base pairing as discussed above (it is understood that the two strands can be two different regions of the same nucleic acid molecule). 
  
Applicant argues:

    PNG
    media_image5.png
    234
    775
    media_image5.png
    Greyscale


	“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” MPEP 2112.  As such, there is no requirement that Chen et al. recognize that that the methyl group of N6-methyladenosine has an inherent property of being a base-pair-inhibiting exocyclic amine modification as recited in claim 1.
	Quignard et al., abstract, state that “methylation [i.e. the presence of N6-methyladensoine instead of adenosine] destabilizes the helix,” which is a direct description of the property of the N6-methyl group to inhibit formation of base pairing (specifically to thymidine) wherein “N6-methyl
et al., page 99, left column.  A group having a tendency to “inhibit Watson-Crick base pairing” and to destabilize helix formation is within the broadest reasonable interpretation of a “a base-pair-inhibiting exocyclic amine modification” as recited, since “a base-pair-inhibiting” modification does not require that all possibility of base pairing to all possible base pairing partners be eliminated nor that the possibility of Hoogsteen pairing further be affected.
	
Further, the claims do not state the conditions under which base pairing is “prevented,” wherein the specification, page 2, evidences that at least temperature can affect and/or prevent base pairing.  Claim 1, in brief, recites exposing a nucleic acid attached to a solid support to a nucleotide analog having “a base-pair-inhibiting exocyclic amine modification that prevents the nucleotide analog from forming a base pair with another nucleotide or nucleotide analog” such that the nucleotide analog is added to the nucleic acid.  The only “another nucleotide or nucleotide analog” necessarily present in the practice of embodiments of claim 1 is such “another nucleotide or nucleotide analog” that forms part of the nucleic acid attached to the solid support.  That is, “prevents the nucleotide analog from forming a base pair with another nucleotide or nucleotide analog” is understood in terms of intramolecular base-pairing to bases present in the nucleic acid attached to the solid support.  However, the nucleic acid attached to a solid support is not required to have a specific sequence wherein, for example, the nucleic acid attached to a solid support can have one or more N6-methyladenosine bases (and no other bases) that would have no ability to base pair with a nucleotide analog also being N6-methyladenosine. 
That is, since the claims do not require that any pyrimidine bases to which a purine such as adenosine or N6-methyladenosine may base pair in the context of DNA, the overall structure of an N6-methyladenosine nucleotide including the methyl group can be considered to “prevent” base pairing wherein no potential “another nucleotide” to which base pairing may occur is required to be present.  In the rejection stated above, a single N6-methyladenoside nucleotide analog (with 3’ blocking group) is added to a generic initiator sequence (i.e. nucleic acid sequence attached to a solid support) that is not required to have any thymidine residues or other base that would be understood to have any base pairing affinity with N6-methyladenosine nor to have any specific number of bases.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652